Order filed December 9, 2021




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00663-CR
                                    ____________

                     EX PARTE DERIN KEITH MULLER


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 73524-B

                                      ORDER

      Appellant is appealing the denial of his application for a writ of habeas
corpus. On November 17, 2021, the trial court clerk filed the clerk’s record, which
did not contain a certification of appellant’s right to appeal. See Tex. R. App. P.
25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.
App. 2005). An appeal must be dismissed if a certification showing that the
defendant has the right of appeal has not been made part of the record. Tex. R.
App. P. 25.2(d); Dears, 154 S.W.3d at 613. Rule 25.2(a)(2) of the Texas Rules of
Appellate Procedure instructs the trial court to enter a certificate of the defendant’s
right of appeal each time it enters a judgment of guilt or other appealable order.
Tex. R. App. P. 25.2(a)(2) (emphasis added). This includes the entry of an order on
a defendant’s application for writ of habeas corpus. See Ex parte Vazquez, No. 3-
19-00885-CR, 2019 WL 6972681 (Tex. App.—Austin Dec. 20, 2019, no pet.)
(order).

      We order the trial court to execute a certification of appellant’s right to
appeal and direct the trial court clerk to prepare and file a supplemental clerk’s
record containing the certification with this court within 30 days of the date of this
order. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Vazquez, 2019 WL 6972681 at
*1.

                                   PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.